Citation Nr: 1622072	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for nasopharyngeal carcinoma with metastatic squamous cell carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from April 1989 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing in Washington, DC, in April 2016.  A transcript of the hearing has been associated with the record.  At such time, she submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
  

FINDING OF FACT

Resolving all doubt in her favor, the Veteran's nasopharyngeal carcinoma with metastatic squamous cell carcinoma is related to her military service, to include environmental exposures therein.


CONCLUSION OF LAW

The criteria to establish service connection for nasopharyngeal carcinoma with metastatic squamous cell carcinoma are met.  38 U.S.C.A. §§ 1110, 1117, 131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for nasopharyngeal carcinoma with metastatic squamous cell carcinoma herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran maintains that her squamous cell carcinoma of the nasopharynx is a result of environmental exposures during her service in Southwest Asia.  See Board Hr'g Tr.  8.   

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for certain disabilities occurring in Persian Gulf veterans.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(e)(1).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

Service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1).  

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that the Veteran's claimed condition has been diagnosed.  This is demonstrated by the private treatment records confirming the diagnosis in August 2010.  Her private doctor confirmed most recently in April 2016 that he treated her for squamous cell carcinoma of the nasopharynx.  As this doctor explained in an April 2011 letter, the Veteran was treated with both chemotherapy and radiation.  At her Board hearing, the Veteran confirmed that she is currently "cancer free."  Board Hr'g Tr. 18.  However, as her nasopharyngeal carcinoma with metastatic squamous cell carcinoma was diagnosed during the pendency of the claim, the Board finds that the existence of a present disability is established.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Next, it is not reasonably in dispute that the Veteran was exposed to environmental substances during service.  Her military personnel records show that she was onboard the USS Prairie when it entered the Persian Gulf via the Straits of Hormuz in 1992.  Thus, she is a Persian Gulf Veteran under § 3.317.  

Moreover, she testified at the Board hearing that her ship, the USS Prairie, had a wooden deck that was replaced while she was onboard.  See Board Hr'g Tr. 5.  She believes this event caused her to be exposed to oils and other substances because "there were all kinds of different fumes."  Board Hr'g Tr. 13.  The Veteran is deemed competent and credible to relate these facts.  

Accordingly, an in-service event is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's cancer is related to her exposures during service.  On this question, there is some conflicting evidence.  

Favorable to the claim, the Veteran's private doctor wrote two supporting letters.

First, in October 2011, he wrote:

There are multiple causes for this type of cancer, including cigarette smoking and occupational hazards.  [The Veteran] has related to me that she had a prolonged course of exposure to hazardous material while deployed to the Southwest Asia Theater of Operations.

Although one cannot be 100% certain, prolonged exposure to burning oil well fires and fluorocarbons, as well as depleted uranium munitions, would be a risk factor for nasopharyngeal carcinoma.

Next, he wrote in April 2016 that: 

I have been asked to give my opinion regarding the cause of her illness.  The exact cause of this type of malignancy is difficult to determine. Certainly, environmental and hereditary factors play a major role.  I cannot discount the fact that she served on active duty during the Persian Gulf War when she was exposed to a toxic environment.

Also favorable, the Veteran submitted articles printed from the internet.  One of these, a medical journal article from June 2006 states that "[t]he etiology of NPC (particularly the endemic form) seems to follow a multi step process in which EBV [the Epstein Barr Virus] ethnic background and environmental carcinogens all seem to play an important role."  (Emphasis added.)  Another article, from Wikipedia, includes links to multiple articles identifying environmental exposures as a potential risk factor.  For instance, a Cancer Research UK site states:  "People exposed to wood dust through their work have an increased risk of nasopharyngeal cancer.  Treated wood contains several chemicals, and we don't know which of these causes the increased risk."  Cancer Research UK, Nasopharyngeal cancer risks and causes, Sept. 6, 2014, available at http://www.cancerresearchuk.org/about-cancer/type/nasopharyngeal-cancer/about/nasopharyngeal-cancer-risks-and-causes.  

Thus, overall, this evidence indicates that the Veteran's environmental exposures during service, especially her exposure to toxins in the Gulf region, plus wood dust, are a risk factor for her cancer.  This evidence, when considered collectively, increases the likelihood of a nexus to service in this case.  

In conflict with this favorable evidence, a VA examiner reached a negative opinion in May 2012, indicating that the Veteran's cancer was less likely as not related to service.  Specifically, the VA examiner concluded that "while it is in the realm of possibility, the examiner was unable to find a specific link between the [V]eteran's well documented nasopharyngeal cancer and exposure to environmental toxins in the Gulf and finds it less likely."  

At present, this VA examiner's opinion cannot be accorded more probative weight than the favorable evidence identified herein above.  

For instance, the examiner stated that "Nasopharyngeal cancer appears to be strongly related to EBV and evidence points to exposure fairly early in life.  Other risk factors include genetic disposition alcohol tobacco use and ingestion of certain nitrite containing substances."  The examiner goes on to suggest that EBV or the Veteran's eating of preserved foods were more likely the cause of her cancer.  Here, however, the VA examiner cited no evidence showing that the Veteran ever contracted EBV.  Nor did the VA examiner indicate that the Veteran had "high intake of preserved foods" outside of her service.  

The VA also reasoned that "[a] review of the literature failed to show any research that supports a link between fluorocarbons and nasopharyngeal cancer other than the formaldehyde mentioned above.  Despite intense scrutiny burning oilwell smoke does not appear to trigger any specific  cancer although one research suggested possible association with lung cancer."  The VA examiner further explained that "[t]he nineteen year lapse between the Gulf exposure and developing  nasopharyngeal cancer is noteworthy in this case."  

Elsewhere, the VA examiner stated that "[t]he only occupational health exposure proven to date is linked to formaldehyde and certain types of dust irritants."  (Emphasis added.)  

Here, the other evidence of record specifies that exposure to wood dust is a risk factor.  As indicated, the Veteran competently and credibly testified that she had such exposure during service while the deck of her ship was being replaced.  Thus, this VA examiner's rationale is not inconsistent with the favorable evidence of record.  Otherwise, the VA examiner did not appear to account for the Veteran's exposure to wood dust in reaching her ultimate opinion.  

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the favorable private evidence on the nexus element.  Of further note, the VA examiner was a Nurse Practitioner, whereas the private doctor is an Ear, Nose, and Throat specialist.  Therefore, based on the current evidence of record, the Board cannot find that this disagreement is a professional difference of opinion between equally qualified medical experts.  Instead, the private doctor's opinion carries more weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Winsett v. West, 11 Vet. App. 420, 424 (1998) 

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current disability and the environmental exposures during service is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).   


ORDER

Service connection for nasopharyngeal carcinoma with metastatic squamous cell carcinoma is granted.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


